Title: To John Adams from Ferdinand and Henry Grand, 23 November 1781
From: Grand, Ferdinand,Grand, Henry
To: Adams, John



Paris 23rd. of Novr. 1781
sir

Permitt me to congratulate you on your present enjoyment of the freedom of Amsterdam, as also on the habit your good Countrymen Seem to get into of never taking less than an Army at one stroke. I referr for all that relates your victories in America to my last of Novr. 21st.
I now come to the examination of your Account which for your own facility I herewith return you. The Total of my credit, by the


I now come to the examination of your Account which for your own facility I herewith return you. The Total of my credit, by the same is
115900.
3.
10


from which deducting Mr. Bondfields Bill, which you ordered me to pay after I had given in my Account
390.
12







L 115509.
11s.
10


to which adding the 12s. you creditted me less, in the £200 str paid you the 28th. of feby by Fizeaux Grand & ce.

12s



& likewise the following Articles you ommitted giving me credit for vizt.1780 feby 29th. your order to give fr. Dana Esqr. credit for
6857.
3s



Decr. 14th. The charges to your Madeira Wine
89.
4s







L 122456.
10.
10


 to which you’ll please also to add, to coincide with me
34.
10.



altho you have already been debitted for the same in a former Account: as I shall make it good to you in a fresh one, it is all the same, except for the arrangemt. of my Books





carried over
122491.

10


Brought forward
L 122491.

10


The total sum of my Debit, by you is
L 124801.
9.
9





 to which you must add
247.
7.
1





to get up to L2658.16.10 which Mr. Dana desired me to credit you for instead of L2411. 9. 9 you only debit me of









L 125048.
16.
10





Ballance due to you
2557.
16







125048.
16.
10






Dr.
Cr.


Brought forward . . . . . . . . . . . . . . . . . . . . . . . . . .
L 122491.  10


The total sum of my Debit, by you is
L 124801. 9. 9



to which you must add . . . . . . . . . . . . . . . 
247. 7. 1



to get up to L2658.16.10 which Mr.




Dana desired me to credit you for instead




of L2411. 9. 9 you only debit me of





L 125048.16.10



Ballance due to you  . . . . . . . . . . . . . . . . . . . . . . . . . . 
2557.16



125048.16.10


I repeat I shall charge you in a fresh Account for J. Bondfields Bill for L 390.12. and give you credit for lt34.10s. charged in two different Accounts, by which means I suppose we shall stand perfectly right.

I am with due Respect sir Your most obedient & most humble servt. 
F. M. Grand
Hy. Grand

